1    Adam P Thursby, Esq. (SBN 318465)
     Kristin A. Zilberstein, Esq. (SBN: 200041)
2    Jennifer R. Bergh, Esq. (SBN 305219)
3    LAW OFFICES OF MICHELLE GHIDOTTI
     1920 Old Tustin Ave.,
4    Santa Ana, CA 92705
     Ph: (949) 427-2010
5    Fax: (949) 427-2732
6    athursby@ghidottilaw.com

7    Attorney for Movant
     Bosco Credit, LLC
8
9
                           UNITED STATES BANKRUPTCY COURT
10
                           NORTHERN DISTRICT OF CALIFORNIA
11
                                     OAKLAND DIVISION
12
13   In Re:                                           )    CASE NO.: 18-42125
14   JOSE A LOZA                                      )
                                                      )    CHAPTER 13
15                                                    )
           Debtor.                                    )    RS No.: MRG-100
16
                                                      )
17                                                    )    MOTION FOR RELIEF FROM
                                                      )    THE AUTOMATIC STAY
18                                                    )
                                                      )    Date:    November 9, 2018
19
                                                      )    Time:    10:00 a.m.
20                                                    )    Ctrm:    215
                                                      )    Place:   U.S. Bankruptcy Court
21                                                    )             1300 Clay Street
22                                                    )             Oakland, CA 94612
                                                      )
23                                                    )    Judge: Charles Novack
                                                      )
24                                                    )
25                                                    )
                                                      )
26
27
28


     TO ALL PARTIES IN INTEREST AND TO THEIR ATTORNEYS OF RECORD:
                                                  1                                         18-42125
 Case: 18-42125      Doc# 16   Filed: 10/03/18        Entered: 10/03/18 16:25:00
                                                                              MotionPage     1 of 2
                                                                                     for Relief
1           Bosco Credit, LLC, its successors and/or assignees, (“Movant”), moves this Court for
2    an Order Terminating the Automatic Stay of 11 U.S.C. §362 as to moving party so that moving
3    party may proceed with an unlawful detainer action as well as exercise its rights and remedies
4    under applicable law with respect to the Property, commonly known as 335 Burbank Road,
5    Antioch, CA 94124, (“Property” herein).
6           As stated in the attached Declaration, the Debtor is no longer the legal owner of the
7    property. Movant is the legal owner pursuant to a Trustee’s Deed Upon Sale recorded on
8    February 5 2018 as document number 20189001808200003 in the official records of the
9    Contra Costa County Clerk-Recorder’s Office
10          Based on the foregoing, Movant alleges that it is unfairly delayed from proceeding with
11
     an unlawful detainer action. Accordingly, relief from the automatic stay should be granted to
12
     Movant pursuant to 11 U.S.C. §362(d)(1) and (2).
13
            Movant is entitled to relief under 11 U.S.C. §362(d)(1) and (2).
14
            WHEREFORE, Movant prays for judgment as follows:
15
            1. For an Order granting relief form the automatic stay, permitting Movant to proceed
16
                with any and all post foreclosure sale remedies, including the unlawful detainer
17
                action or any other action necessary to obtain possession of the Property.
18
            2. For an Order that the fourteen day stay described by Bankruptcy Rule 4001(a)(3) be
19
                waived.
20
            3. For an Order modifying the automatic stay to protect Movant’s interest, as the Court
21              deems proper.
22          4. For attorneys’ fees and costs incurred herin.
23          5. For such other relief as the Court deems proper.
24
25   Dated: September 20, 2018                    LAW OFFICES OF MICHELLE GHIDOTTI
26
27                                                /s/ Adam Thursby
28                                                Adam P. Thursby, Esq.
                                                  Bosco Credit, LLC



                                                    2                                         18-42125
 Case: 18-42125       Doc# 16     Filed: 10/03/18       Entered: 10/03/18 16:25:00
                                                                                MotionPage     2 of 2
                                                                                       for Relief
